Citation Nr: 1730668	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-50 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas,

The Veteran testified at a hearing in February 2012 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

As to the TDIU claim, the Board, in its October 2014 decision/remand, found that a claim of TDIU had been raised by the record.  It noted that when a TDIU was raised during the adjudicatory process of evaluating the underlying disabilities, it was part of the claim for benefits for the underlying disabilities.  The Board observed that the threshold criteria for consideration of a TDIU had been met effective October 16, 2012.  38 C.F.R. § 4 16(a) (2016).  It indicated that because the threshold criteria had been met, the RO had to develop a TDIU claim.  It further observed that the Veteran did not meet the schedular criteria for an award of TDIU prior to October 16, 2012.  It also noted that readjudication of the claim had to include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service for extraschedular consideration for any period of time during the appeal period that the threshold criteria in § 4.16(a) were not met.  

As will be discussed in further detail below, the issue of a TDIU is remanded to the RO via the Appeals Management Center in Washington, DC for further development.  


FINDING OF FACT

Any current sleep apnea is neither of service origin nor is it caused or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In October 2008 and August 2009 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence to include testimony.  No additional pertinent evidence has been identified by the claimant. 

In conjunction with the Veteran's claim, VA examinations/opinions were obtained in November 2008, October 2012 and January 2015 as to the etiology of his sleep apnea, to include whether it was related to his period of service or the service-connected PTSD.  The opinions obtained are sufficient and provide detailed rationale in order to properly address the Veteran's claim.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and also appearing at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has indicated his belief that his that his current sleep apnea either had its onset in service, or, in the alternative, that his sleep apnea is caused or aggravated by his service-connected PTSD.  

A review of the Veteran's service treatment records reveals no complaints or findings of sleep apnea or sleep problems.  At the time of the Veteran's August 1972 service separation examination, normal findings were reported for the sinuses, lungs and respiratory system.  There were no notations of sleep apnea or sleep problems at that time.  

The Veteran did not report having any sleep problems and/or sleep apnea on his initial application for compensation, received in March 1972, or on his July 2007 application for compensation.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2008.  In a November 2008 addendum opinion, the examiner indicated that the Veteran had been diagnosed with severe sleep apnea in the supine position in November 2008.  He stated that it was his opinion that this was not related to his service-connected PTSD.  

The Veteran was afforded an additional VA examination in October 2012.  At that time, a diagnosis of sleep apnea was rendered, with a notation that it was initially diagnosed in October 2008.  The examiner noted the results of the October 2008 sleep study, wherein it was indicated that the Veteran had primary snoring with severe sleep apnea in the supine position.  Following examination of the Veteran and review of the file, the examiner opined that it was less likely than not that the Veteran's PTSD and associated symptoms caused his sleep apnea.  The examiner indicated that while PTSD did not cause or aggravate sleep apnea, sleep apnea could worsen PTSD in that poor sleep could worsen anxiety and depression.  The examiner noted that it was clear that the Veteran did have sleep issues other than sleep apnea and that these issues might be caused by PTSD.  

In its October 2014 remand, the Board noted that the Veteran had raised the claim of direct service connection at his February 2012 hearing and that an additional opinion had to be obtained as to the relationship between the Veteran's current sleep apnea and his period of service.  

In conjunction with the remand, the Veteran was afforded the requested examination in January 2015.  Following examination of the Veteran and review of the file, the examiner indicated that the claimed condition was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  

The examiner noted that the Veteran claimed his sleep apnea begun during active service in Vietnam, manifested by sleep problems.  He stated that the Veteran's sleep disturbances consisted mostly of insomnia and difficulty falling and maintaining nocturnal sleep with frequent awakenings.  He had nightmares, startling, and was awakened by any trivial noise.  He did snore but denied nocturnal choking sensation.  His Epsworth Sleepiness scale was 6, consistent with mild daytime sleepiness.  On physical examination, there were no signs of upper airway narrowing corresponding to the grade 1 of the Mallampati classification.  The sleep study of November 2008 was consistent with primary snoring with severe sleep apnea observed in the supine sleep position only.  The use of C-PAP ordered in January 2012 and postural changes favoring lateral positioning at night had not improved the quality of his sleep - he continued to report insomnia unaffected by the use of C-PAP.  It was noted that the STONG-BANG screening for predicting OSA listed obesity, neck circumference of 40 cm (16in), and age of above 50.  At the time of service in Vietnam, the Veteran was 19 to 22 yr old, weighed only 165 lb (currently 241.6 lb, his collar size was significantly less than the current neck circumference of 45 cm (17.5 in) and he did not suffer from any obstructive upper airway pathology (underwent tonsillectomy in 1955). 

The examiner stated that the Veteran's diagnosis of primary snoring and sleep apnea in supine position only was not likely related to his military service in Vietnam.  He further indicated that the Veteran's insomnia did not appear to be related to sleep apnea.  The sleep disturbances, daytime fatigue and sleepiness were probably related to PTSD.  PTSD was not a risk factor for OSA.  PTSD did not cause OSA.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current sleep apnea had its onset in service.  The Veteran's service treatment records contain no complaints or findings of snoring or sleep problems or diagnoses of sleep apnea.  Normal findings were reported for the sinuses, throat, lungs, and respiratory systems, with no notation of sleeping problems at the time of the Veteran's service separation examination, and no notation of sleep apnea until many years following service. 

As to the Veteran's reports that he has had sleep apnea since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report that he had snoring/sleep apnea problems on his service separation examination. Moreover, on his initial application for compensation, received in March 1972, and on his July 2007 application, the Veteran did not report having sleep apnea or snoring problems.  This suggests to the Board that there were no pertinent snoring/sleep apnea problems at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for snoring/sleep apnea at the time of the March 1972 or July 2007 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from snoring/sleep apnea problems since service, or the lack of snoring/sleep apnea symptomatology at the time he filed the claims, or both.  Sleep apnea was first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  For these reasons, the Board concludes that the assertions of snoring/sleep apnea in service and since service are not credible.

As to the Veteran's belief that his current snoring/sleep apnea disorders are related to his period of service, the question of causation of a complex medical condition, such as sleep apnea, extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, supra.  It has not been shown that he has the requisite training to diagnose the cause of his current sleep apnea.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current sleep apnea to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The January 2015 VA examiner, following a comprehensive review of the record and examination, opined that the Veteran's current sleep apnea was less likely than not caused by or a result of an incident in service or to have begun in active service.  The Board is placing greater weight on this opinion as it was rendered after a thorough review of the record with detailed rationale being set forth to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to whether his current sleep apnea is proximately due to or aggravated by his service-connected PTSD.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his sleep apnea and his service-connected PTSD and has not done so. 

In contrast, the October 2012 and January 2015 VA examiners opined that the Veteran's sleep apnea was not caused by his service-connected PTSD and the October 2012 VA examiner opined that the Veteran's sleep apnea was not aggravated (permanently worsened) by his service-connected PTSD.  The VA examiners provided rationale to support their opinions.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record. 

In this case, the Veteran's sleep apnea was not shown during active service or for many years thereafter.  The sleep apnea has also not been shown to be related to the Veteran's service-connected PTSD.  The weight of the competent evidence demonstrates that the currently diagnosed sleep apnea was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for sleep apnea is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied. 


REMAND

As to the issue of a TDIU, in its prior remand, the Board noted that the RO had to consider all of the evidence of record and readjudicate the Veteran's claim for TDIU, with readjudication including referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration any period of time during the appeal period that the threshold criteria in § 4.16(a) were not met.

In April 2015, the requested referral was made.  To date, there has been no response from the Director.  The directives of the Board remand were not complied with.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

2.  Thereafter, refer the Veteran's claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).  A response must be obtained.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


